Hurt, J.
The record presents two questions for our decision: —
1. In regard to the formation of the jury.
2. The rejection of evidence proposed by defendant.
*329By bill of exceptions it appears that the jury had been empanelled and sworn, when the county attorney discovered that one of the jurors was related to the prosecutor, and moved the court to strike the juror from the panel; to which the defendant objected. The court overruled the objection, and struck the juror from the panelto which the defendant excepted.
The juror was qualified to serve on the case. If the defendant had questioned him upon his relationship, and he had refused or failed to disclose it, the defendant could have been heard to complain, but not the State. But it is questionable whether the defendant could get relief if he had failed to examine the juror. Being notified, he would be estopped after verdict. The State could not be injured by the juror’s serving in the case. The State and defendant accepted the jury as a whole, and neither party had a right to break the panel, unless injury would probably result; and since in this case the injury, if any, would be to the defendant, he alone had the right to object under the rules above stated. We think the court erred in striking the juror from the panel.
From the second bill of exceptions it appears that the defendant proposed to prove by witness James Bell, that immediately after the difficulty between the defendant and Martin, the prosecutor, at the place of the difficulty, Martin stated to Bell, the witness, and others : “ By God, the fight would have come off down on the river, where George Black and the others were fishing that day, if his wife had let him alone; that he got his gun and started down there to raise it with him ; that his wife followed him and prevailed on him not to go.” To the introduction of this testimony the county attorney objected, which objection was sustained by the court; to which defendant excepted.'
The prosecutor, Martin, was the most material witness for the State. The defendant had a right to a thorough inspection of this witness by the jury ; not only an external, *330but an inward view as to what were his motives, his feelings, and as to whether he was partial or impartial. The evidence excluded tended to throw light upon all of these questions, and was, under well-settled rules of evidence, admissible.
For the errors above mentioned, the judgment is reversed and the cause remanded.

Reversed and remanded.